COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 AMERICAN NATIONAL PROPERTY &                    §
 CASUALTY COMPANY,                                               No. 08-12-00133-CV
                                                 §
                   Appellant,                                       Appeal from the
                                                 §
 v.                                                           County Court at Law No. 2
                                                 §
 FREDRICH 2 PARTNERS, LTD.,                                    of Denton County, Texas
                                                 §
                   Appellee.                                      (TC# 2011-000914)
                                                 §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

summary judgment. We therefore affirm the judgment of the court below. We further order that

Appellee recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment

and all costs, for which let execution issue. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 31ST DAY OF JULY, 2013.


                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.